Citation Nr: 1503577	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-27 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 2009 for residuals of a perforated colon.  

2.  Entitlement to a rating in excess of 60 percent for service-connected perforated colon, to include a rating in excess of 30 percent earlier than February 23 2012.

3.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael Viterna, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to July 1975.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In a statement received in July 2013, the Veteran asserted entitlement to an effective date earlier than March 23, 2006 for service connection for a perforated colon, as due to a clear and unmistakable error (CUE).  As the Veteran has not perfected an appeal as to this issue, this matter is not before the Board and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record indicates that the Veteran filed his original claim for service connection for a perforated colon in 1999.  His claim was denied by the Board in September 2003.  The Veteran's attempted to reopen his claim in March 2006, but this claim was denied by an August 2006 rating decision which the Veteran did not appeal.  

2.  The Veteran's application to reopen his previously denied claim was received on March 19, 2009, and service connection was subsequently granted by a Board decision in January 2012.

3.  The RO initially assigned an effective date of March 23, 2006, but subsequently, in an unappealed August 2012 rating decision, explained that such a date was clearly and unmistakably erroneous, and assigned an effective date of March 19, 2009. 

4.  The Veteran's service-connected irritable colon was manifested by severe diarrhea with more or less constant abdominal distress from March 19, 2009 to February 22, 2012.  

5.  The Veteran's service-connected irritable colon is currently manifested by extensive leakage and fairly frequent involuntary bowel movements from February 23, 2012 onward; it is not manifested by complete loss of the sphincter.  

6.  The Veteran's service connected disabilities are: residuals of a perforated colon, evaluated at 60 percent; mood disorder due to a general medical condition, evaluated at 50 percent; bilateral tinnitus, evaluated at 10 percent; a painful scar of the perforated colon, evaluated at 10 percent; and, incisional hernia evaluated at 0 percent.

7.  The evidence of record demonstrates that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 19, 2009 for the grant of service connection for a perforated colon have not been met.  38 U.S.C.A. § 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a rating in excess of 60 percent, to include a rating in excess of 30 percent earlier than February 23, 2012, for irritable colon have not been met. 38 U.S.C.A. § 1110, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7328-7332 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1110, 1101, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for increased initial rating for an irritable colon is a downstream issue from a rating decision dated in February 2012, which initially established service connection for this disability assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in March 2000 and September 2012, which describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).


Entitlement to an Earlier Effective Date for an Irritable Colon

The Veteran filed a claim for service connection for an irritable colon in November 1999.  By rating decision dated August 2000, the RO denied the Veteran's claim.  He filed a timely appeal, and the claim for service connection was denied by the Board in September 2003.  In March 2006, the Veteran filed to reopen his previously denied claim, but his request was denied in an August 2006 rating decision which the Veteran did not appeal.  On March 19, 2009, a request to reopen was received and service connection was eventually granted by the Board in a January 2012 decision.  The RO effectuated the Board's grant in a February 2012 rating decision assigning a 10 percent rating from March 23, 2006.  The Veteran appealed this rating decision, challenging both the rating that was assigned and the effective date.  In an August 2012 rating decision, the RO determined that clear and unmistakable error (CUE) had been made in the effective date that was assigned and determined that March 19, 2009 was the appropriate effective date.  This determination was not challenged by the Veteran.  The rating decision also increased the Veteran's disability evaluation to 30 percent as of March 19, 2009.
 
The Veteran asserts that his effective date should be in 1999.  For the reasons and bases discussed below, the Board disagrees and finds that there are no grounds for assigning an effective date earlier than March 19, 2009 for the award of service connection for a perforated colon pursuant to 38 U.S.C.A. § 1151.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Here, the Board denied the Veteran's initial claim in 2003 and the RO later declined to reopen his claim in August 2006, a rating decision which the Veteran neither appealed nor submitted new and material evidence in support of within a year to prevent the rating decision from becoming final.  There has also been no submission of service treatment records that were not previously of record (and even if such records were presented they would not be considered relevant as the claim was based on a surgery which occurred decades after the Veteran's separation from service).  The Veteran subsequently filed to reopen his previously denied in March 2009, and the Board eventually granted that appeal.  As such, by law, absent a finding of CUE, the Veteran cannot receive an effective date earlier than when he filed a petition to reopen this claim, which was not until March 19, 2009.

The August 2006 rating decision is final.  38 C.F.R. § 20.1105.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denials of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The Board acknowledges that the Veteran has filed a statement in which he alleged CUE was made in the 1999 rating decision; however, as the issue of CUE has not yet been adjudicated and has been referred back to the RO for such purpose, the August 2006 rating decision currently stands as a final decision.  Essentially, the Board is not taking a position as to whether or not CUE was made in the 1999 rating decision, as the jurisdiction over such a determination rests with the Agency of Original Jurisdiction (AOJ).  The Board is proceeding with this decision, accepting that the evidence shows that the 1999 rating decision is final.  Should CUE be found, it would vitiate such a finding.  However, the Board does not wish for its position here (that an earlier effective date is not warranted) to be construed in any way as subsuming the determination as to whether CUE existed in the 1999 rating decision.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the August 2006 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on March 19, 2009.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

Accordingly, an effective date earlier effective than March 19, 2009, for the grant of service connection for a perforated colon, is denied.  



Increased Rating for an Irritable Colon

The Veteran has asserted that a 100 percent rating is warranted for the entire period on appeal for his irritable colon.  He claims that his disability is characterized by incontinence, leakage and abdominal distress and he is therefore entitled to the maximum rating under Diagnostic codes 7319 and 7328-7332.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, the Veteran's claim to reopen his previously denied 1151 claim was received on March 19, 2009.  The condition was initially rated at 10 percent, but during the course of the appeal, the rating was increased to 30 percent as of the date of claim, and then increased to 60 percent as of February 23, 2012 (based on medical evidence of extensive leakage and fairly frequent involuntary bowel movements).  As such, staged ratings have been assigned, and the Board must therefore consider both whether a rating in excess of 60 percent is warranted and if a rating in excess of 30 percent is warranted earlier than February 23, 2012.

Turning to the potentially applicable Diagnostic Codes, under Diagnostic Code 7319, a 10 percent (moderate) rating is assigned for irritable colon syndrome (IBS) (spastic colitis, mucous colitis, etc.) with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent (severe) rating is assigned when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114 , DC 7319. 

The Board also observes that the Veteran's service connected colon disability has been rated at 30 percent or higher for the duration of his appeal and notes that 30 percent is the highest rating possible under Diagnostic Code 7319.  As such, the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes.  

Under Diagnostic Code 7328 for resection of the small intestine, a 40 percent rating is assigned when there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating is assigned when there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  However, in this case, the medical evidence of record does not show either weight loss or nutrition issues.  As such, a rating under this Diagnostic Code is not warranted.

Diagnostic Codes 7330 and 7331 involve anal fistula and peritonitis respectively.  However, neither has been shown.  For example, on a VA examination in September 2012, no anal fistula, rectal stricture, pruritis ani, or rectal prolapse was noted on examination.

Another potentially applicable diagnostic code is Diagnostic Code 7332 for impairment of sphincter control, as the Veteran is service-connected for irritable bowel syndrome with spastic colon.  A 60 percent rating is assigned where there is impairment of sphincter control with extensive leakage and fairly frequent involuntary bowel movements.  Complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332. 

Looking to the VA examination reports and treatment records from throughout the course of the Veteran's appeal, it is clear that he has experienced a number of bowel movements daily.  For example, it was noted that in June 2010, the Veteran had approximately 6-8 stools per day; in October 2010 stools decreased from 10-12 per day to 3-4 per day with Imodium use; and in April 2011, the Veteran experienced chronic diarrhea with six loose stools per day and six Imodiums.  However, the evidence of record does not show either extensive leakage or fairly frequent involuntary bowel movements prior to February 2012.  For example, in February 2010, the Veteran was noted to experience occasional incontinence.  This would simply fall short of fairly frequent involuntary bowel movements.  Likewise in July 2014, the Veteran was found to have experienced intermittent fecal incontinence, which again appears to lack the requisite frequency.  At his DRO hearing in August 2012, the Veteran asserted that without medication he was incontinent, but he reported only wearing protective undergarments "sometimes" depending on his diet and how well the medication was working.  

At a VA examination in September 2012, the Veteran was noted to have impairment of rectal sphincter control which included leakage that necessitates the wearing of a pad, occasional moderate leakage, and fairly frequent involuntary bowel movements.  As such, this finding supports the 60 percent rating, but given the lack of any showing of extensive leakage at an earlier date, the Board does not find a schedular basis for awarding a rating in excess of 30 percent earlier than February 2012.  

It is noted that a rating in excess of 60 percent is not warranted at any time under Diagnostic Code 7332 as there is simply no showing that the Veteran has demonstrated complete loss of sphincter control during the course of his appeal, as evidenced by a review of the September 2012 VA examination report.

The Board has carefully reviewed the Veteran's statements during the course of his appeal, noting that as a lay person, the Veteran is considered competent to describe the gastrointestinal symptomatology he experiences.  However, prior to February 2012, the Veteran simply did not report experiencing symptoms sufficient to support a rating in excess of 30 percent.  
 
As described, the criteria for a higher schedular rating have not been met and the Veteran's claim is denied.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes that the Veteran has applied for TDIU, and, as discussed below, has been granted herein. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's irritable colon is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7319 and 7328-7332, specifically provide for disability ratings for an irritable colon based on symptoms which include moderate to severe diarrhea, constipation, fecal incontinence and abdominal discomfort.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 30 and 60 percent ratings under Diagnostic Codes 7319 and 7332 were granted based on recognition of the Veteran's symptomatic disability that is characterized by diarrhea and incontinence.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

Moreover, because the assigned Diagnostic Code requires the Board to consider whether the Veteran's symptoms cause impairment of his health, the Board is essentially tasked with considering of all of the Veteran's irritable colon related symptoms within the parameters of the schedular ratings that are assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the irritable colon syndrome, and referral for consideration of an extraschedular evaluation is not warranted.  

Entitlement to TDIU

The Board notes that the Veteran filed for TDIU in November 2012.  

Currently, the Veteran is service-connected for a number of disabilities: residuals of a perforated colon, evaluated at 60 percent; mood disorder due to a general medical condition, evaluated at 50 percent; bilateral tinnitus, evaluated at 10 percent; a painful scar of the perforated colon, evaluated at 10 percent; and, incisional hernia evaluated at 0 percent.  The current combined rating for the Veteran's service-connected disabilities is 80 percent.  Thus, the Veteran clearly meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At his September 2012 VA examination, the Veteran reported that he had constant incontinence and diarrhea.  The examiner noted that prior to his incontinence issues, the Veteran was a musician.  The examiner opined that the Veteran's work would be impacted as a result of his disability.  

In July 2014, Dr. A.F. opined that the Veteran should be considered unemployable as a result of his fecal incontinence and constant diarrhea.  The Board notes that the Veteran's disability results in constant trips to the bathroom, and episodes of involuntary incontinence.  Therefore, his relevant employment history reveals that his ability to earn a living, in any way, would be linked to his ability to control his urge to use the restroom.  

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, as a result of the functional limitations caused by his service-connected disabilities.  Accordingly, resolving doubt in the Veteran's favor, TDIU is granted.  



ORDER

An effective date prior to March 19, 2009 for residuals of a perforated colon is denied.  

A rating in excess of 60 percent for service-connected perforated colon, to include a rating in excess of 30 percent earlier than February 23 2012, is denied.


A TDIU is granted, subject to the provision governing the award of monetary benefits.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


